Citation Nr: 0412747	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the residuals of left 
foot cellulitis.  


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).   


Procedural History

The veteran served on active duty from February 1951 until 
June 1952.  Service in Korea during the Korean Conflict is 
indicated by the evidence of record.

In May 2002, the RO received the veteran's claim of 
entitlement to service connection for a left foot disability.  
In the April 2003 rating decision the RO denied service 
connection for cellulitis of the left foot.  The veteran 
disagreed with this decision in a May 2003 Notice of 
Disagreement (NOD) and the RO issued a Statement of the Case 
(SOC) in July 2003.  

Other issues

The April 2003 rating decision granted the veteran service 
connection for bilateral hearing loss.  The veteran was 
assigned a noncompensable rating.  In the May 2003 NOD the 
veteran stated that with respect to his service-connected 
hearing loss he wished to pursue assistance from VA with 
treatment and the cost of hearing aids.  The RO interpreted 
this statement as a question regarding treatment and not as a 
NOD as to the issue of hearing loss.  The RO therefore 
referred the veteran to the VA medical center for further 
assistance.  To date, the veteran has not asserted 
disagreement with the disability rating assigned for his 
service-connected hearing loss.  That issue, accordingly, is 
not before the Board.


FINDING OF FACT

Through communication to the RO received in August 2003, 
prior to promulgation of a decision by the Board, the veteran 
effectively withdrew his appeal as to the matter of his 
entitlement to service connection for residuals of cellulitis 
of the left foot.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See 38 C.F.R. § 20.202 (2003).  
A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the veteran (the appellant) or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2003).  

Factual Background

The veteran's service medical records indicate that the 
veteran had an infection of the left foot, diagnosed as 
cellulitis, in September 1951.  

The veteran evidently had no contact with VA until he filed a 
claim for compensation in May 2002.  In that claim, he stated 
that he had been hospitalized in a field hospital for a foot 
injury and infection.  He did not indicate that the foot was 
currently giving him problems.  He further stated "I never 
received my Purple heart."  The RO reasonably interpreted 
this as a claim for service connection for a foot disability.

During an April 2003 VA examination the veteran reported that 
his left foot was injured when a machine gun dropped on the 
foot.  The report went on to state "at the present time he 
has no specific problem with the foot." The examiner noted 
that "presently no specific residual [of the in-service foot 
injury] can be found".

The RO denied the veteran's claim because there was no 
evidence of a current disability.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
if the claimed disability does not exist].
  
In the veteran's NOD, he did not indicate that the foot had 
bothered recently.  The focus of his letter was on the 
circumstances of his foot injury.  He again requested that a 
Purple Heart be awarded.  In May 2003, the RO wrote to the 
veteran, indicating that the matter of the award of a Purple 
heart was not within the jurisdiction of VA and suggesting 
that he contact the appropriate service department to resolve 
the matter of the Purple Heart.  In July 2003, the RO issued 
a SOC.  

In an August 2003 VA Form 9, the veteran stated that his 
appeal was limited to his request that the record should 
clearly show that he was wounded in service and that he be 
given a Purple Heart.  The veteran further expressly 
disclaimed any claim for VA compensation.  

Analysis

Although the veteran submitted a VA Form 9, substantive 
appeal, in August 2003, a reading of his statement contained 
therein, particularly in the context of his other previous 
statements, leads to the conclusion that the veteran does not 
wish to appeal the RO's denial of service connection for a 
left foot disability.  Indeed, the veteran does not appear to 
disagree with the conclusion of the VA examiner that although 
the veteran's left foot was injured in 1951, no current 
disability of the left foot exists.  

The veteran's presentation makes it clear that he is 
concerned about how the foot injury was incurred, not whether 
there are any current residuals.  He contends that he was 
wounded in action and that he is deserving of the award of a 
Purple Heart Medal.  The service medical records appear to 
indicate that his foot problem was caused by ill-fitting 
footwear.  The veteran has requested that VA rectify this 
matter.  

Unfortunately, the veteran has chosen the wrong forum.  The 
RO sent the veteran a letter in May 2003 which explained that 
award of a Purple Heart is not under the jurisdiction of VA 
and directed the veteran to contact the service department.  
In response, the veteran again requested that VA contact the 
service department regarding his record and correct the 
record to show that the veteran was injured in the line of 
duty.  

The veteran's request for relief consists solely of his 
desire for the award of the Purple Heart.  As discussed 
above, this can only be accomplished by his contacting the 
service department, the United States Marine Corps.  The 
veteran has not requested any relief that is within the 
jurisdiction of the Board.  See 38 C.F.R. § 20.101 (2003).  

Under these circumstances, the Board finds that the veteran 
has effectively withdrawn his appeal pertaining to service 
connection for a left foot disability, to the extent that any 
such appeal existed in the first place.  See 38 C.F.R. 
§ 20.204 (2003).  In any event, there are no allegations of 
errors of fact or law for appellate consideration by the 
Board.  In essence, a "case or controversy" involving a 
pending adverse determination that the veteran may have taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].

Accordingly, the Board is without jurisdiction to review the 
appeal with respect to this issue and it is dismissed without 
prejudice.  The veteran is once again advised that he must 
contact the USMC in order to request the award of a Purple 
Heart.  The Board additionally notes that a veterans service 
organization may be able to assist him in this undertaking.  




ORDER

The appeal is dismissed.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



